                    Case 20-10475-BLS            Doc 139       Filed 03/16/20       Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    CRAFTWORKS PARENT, LLC, et al.,1                              Case No. 20-10475 (BLS)

                               Debtors.                           Jointly Administered


                     NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

             PLEASE TAKE NOTICE that Weingarten Realty Investors and WRI Ridgeway,

LLC (collectively, “Weingarten”), by their attorneys at Saul Ewing Arnstein & Lehr LLP,

appear in this matter pursuant to Rules 2002 and 9010 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Sections 102(1), 342 and 1109(b) of title 11 of the

United States Code (the “Bankruptcy Code”) and request that all notices given or required to be

given in this case and all papers served or required to be served in this case be given to and

served upon:




1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse
             License, LLC (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks
             Intermediate Co, LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries
             Group, Inc. (4820); CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants &
             Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924);
             GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery
             Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987);
             Logan’s Roadhouse, Inc. (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas,
             Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago Franchising LLC (7249); Old Chicago of Colorado,
             Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC (5083); Old Chicago Parker
             Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759);
             Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108); Rock
             Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc.
             (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address
             is 3011 Armory Drive, Suite 300, Nashville, TN 37204.



36711086.1 03/16/2020
                 Case 20-10475-BLS      Doc 139     Filed 03/16/20     Page 2 of 3




          John D. De, Esq.                       Jenny Hyun, Esq.
          Saul Ewing Arnstein & Lehr LLP         Weingarten Realty Investors
          1201 N. Market Street, Suite 2300      Legal Department
          P.O. Box 1266                          2600 Citadel Plaza Drive, Suite 300
          Wilmington, DE 19899                   P.O. Box 924133
          Telephone: 302-421-6848                Houston, TX 77292-4133
          Facsimile: 302-421-5881                Telephone: 713-866-6000
          Email: john.demmy@saul.com             Facsimile: 713-880-6146
                                                 Email: bankruptcycases@weingarten.com

        PLEASE TAKE NOTICE FURTHER that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, motions, petitions, pleadings, requests, complaints, demands, disclosure

statements, plans of reorganization, and answering or reply papers whether transmitted or

conveyed by mail, delivery, telephone, telegraph, telex, telecopier or otherwise.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance shall not

constitute a submission by Weingarten to the jurisdiction of the Bankruptcy Court. This Notice

of Appearance and any subsequent appearance, pleading, claim or suit is not intended nor shall

be deemed to waive Weingarten’s substantive or procedural rights, including: (i) the right to

have final orders in non-core matters entered only after de novo review by a district court judge;

(ii) the right to trial by jury in any proceedings so triable herein or in any case, controversy or

proceeding related hereto; (iii) the right to have the reference withdrawn by the United States

District Court for this district in any matter subject to mandatory or discretionary withdrawal or

the right to seek abstention in favor of any state court; or (iv) other rights, claims, actions,

defenses, setoffs, or recoupments to which Weingarten is or may be entitled to under agreements,

in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments

expressly are hereby reserved. Nor shall this request for notice be deemed to constitute consent



                                                2
36711086.1 03/16/2020
                 Case 20-10475-BLS     Doc 139     Filed 03/16/20    Page 3 of 3




to electronic service of any pleading or papers for which mailed or personal service is required

under the applicable Bankruptcy Rules or Federal Rules of Civil Procedure.


Dated: March 16, 2020                       SAUL EWING ARNSTEIN & LEHR LLP

                                            /s/ John D. Demmy
                                            John D. Demmy (Bar No. 2802)
                                            1201 N. Market Street , Suite 2300
                                            P.O. Box 1266
                                            Wilmington, DE 19899
                                            Tel. 302-421-6848
                                            Fax: 302-421-5881
                                            E-mail: john.demmy@saul.com

                                            Attorneys for Weingarten Realty Investors and WRI
                                            Ridgeway, LLC




                                               3
36711086.1 03/16/2020
